Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 06/11/2021.
Claims 1-6 and 10-16 are currently pending and have been examined.
Claims 7-9 have been cancelled.
Claims 5 and 11-13 are objected to.
Claims 1-6 and 10-16 are rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 6/11/2021 have been fully considered but they are not persuasive.
Regarding the claim objections, renumbering at the time of allowance would resolve the issue, however until that point the objection will be maintained below.
Regarding the 112 rejections, in light of the amendments and claim cancellations the previous 112 rejections are withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Applicant also argues that Shibata does not teach “intensified charging” however examiner points out that in figs. 3 and 4 show increased charging rate V2 (step S24) when the stopping rate is above a threshold. This is also demonstrated in fig. 4 between .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 5, 8-9, and 11-13 are objected to since they are separated by claims which do not also depend off of the dependent claims they depend off of. The claims can be either renumbered at allowance or they may be cancelled and properly reordered. Below is a table showing the proper ordering for claims 1-13
Proper Ordering
Current Numbering
1
1
2
2
3
3
4
5
5
8
6
11
7
4

9
9
12
10
6
11
7
12
13
13
10


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibata (U.S. Pub. No. 2019/0301377).
Regarding claim 1:
Shibata teaches:
A method for a situation-based adaptation of a charging strategy of energy stores of a vehicle (The charge controller also controls the power generator to increase the charging rate of the electrical storage device at the automatic restart of the engine, when a having an automatic start-stop functionality (a control device that automatically stops the engine when a predetermined automatic stop condition is met, and automatically restarts the engine by operation of a starting device, when a predetermined restart condition is met, after the automatic stop of the engine. [0012]) for an internal combustion engine thereof (During an automatic stop of an engine due to idling stop control, [0003]), the vehicle comprising an energy store with high charge absorption capability (the power system includes a lithium-ion battery 10 [0043]; examiner is interpreting a lithium-ion battery as constituting “an energy store with high charge absorption capability”), the method comprising: 
performing a normal charging of the energy store (fig. 4, broken line between T7 and T10; fig. 2, S07; If the present SOC is lower than the SOC lower limit for at least one of the batteries 10 and 41, (YES at S06), at S07 a commanded value of output voltage of the electric rotor 40 is set to a predetermined voltage value V1. [0073]) while the internal combustion engine is running between a first set of automatically initiated engine-off phases (using a broken line, changes in the SOC of the lithium-ion battery 10 is shown when the charge control is not performed based on the stopping rate of the present embodiment, and the charge control is performed based only on the SOC of the lithium-ion battery 10. [0084]; examiner is interpreting the charging to be occurring between two automated engine off phases since the engine is off from T6 to T7 and will be turned off at some later time (not shown in fig. 4));
identifying whether a current stop-and-go situation is present (In contrast, a stopping rate may be increased when there is a high possibility of vehicle congestion arising. based on prescribed criteria during a current driving situation of the vehicle (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]);
and performing, in response to identifying the current stop-and-go situation as present (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013-0014]), an intensified charging of the energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) while the internal combustion engine is running between a second set of automatically initiated engine-off phases (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9; At the time point T2, the stopping rate increases with the stopping of the vehicle. Thereafter, at the time T3 point the stopping rate exceeds the first threshold Th1. For this reason, the charge controller is set such that charging relative to the lithium-ion battery 10 is initiated with the automatic restart. At the time point T4, the automatic restart of the engine is executed. With the automatic restart of the engine, charging of the lithium-ion battery 10 from the electric rotor is performed at a charging amount that is set so that the SOC of the battery 41 is increased, in consideration the electric power used at the electric load 45. As a result, the SOC of the lithium-ion battery 10 increases when the vehicle is travelling. The time point T3 when the stopping rate exceeds the first threshold is an automatic stop period. A control to increase the SOC is performed at the automatic restart time point T4, subsequent to the automatic stop period. [0094]), wherein the intensified charging is greater than the normal charging (the control of the power generator is performed to increase the charging rate of the electrical storage device at the time of the automatic restart, when the stopping rate exceeds the first threshold. That is, charging relative to the electrical storage device from the power generator is initiated. For this reason, when the stopping rate is higher than the first threshold, the charging rate of the electrical storage device is increased. As a result, an amount of consumed fuel due to the electric load when the engine is stopped may be easily secured in the electrical storage device. [0016]; fig. 3, S24 (when stopping rate is above threshold increase charging voltage to V2).
Regarding claim 2:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
the prescribed criteria include that, within a predetermined period (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]):
a defined number of automatically initiated engine stops has been detected (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]; When the stopping rate exceeds the first threshold, the charge controller is configured to perform charging relative to the electrical storage device. [0029]),
a cumulative duration of automatically initiated engine stops has been detected (the examiner is taking the limitations of this claim in the alternative),
and/or a cumulative discharge quantity from the energy store during detected automatically initiated engine stops has been detected (The higher the stopping rate, .
Regarding claim 4:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
detecting a current state of charge of the energy store (fig. 2, step S06 and step S09 detecting and comparing SOC level), wherein said performing the intensified charging of the energy store is carried out (In this case, the charge controller sets the output voltage of the power generator to be higher than when charging is performed with a decrease in SOC (state of charge). As a result, an amount of the charged power stored in the electrical storage device is increased when the stopping rate is high. [0029]) depending on the detected state of charge (For this reason, the amount of consumed power by the electric load can be secured in the electrical storage device, during the automatic stop of the engine. [0029]; fig. 4, A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For this reason, at time point T8, even in a case of the stopping rate not exceeding the first threshold Th1, charging from the electric rotor 40 to the lithium-ion battery is .
Regarding claim 5:
Shibata teaches all the limitations of claim 2, upon which this claim is dependent.
Shibata further teaches:
detecting a current state of charge of the energy store (fig. 2, step S06 and step S09 detecting and comparing SOC level), wherein said performing the intensified charging of the energy store is carried out (In this case, the charge controller sets the output voltage of the power generator to be higher than when charging is performed with a decrease in SOC (state of charge). As a result, an amount of the charged power stored in the electrical storage device is increased when the stopping rate is high. [0029]) depending on the detected state of charge (For this reason, the amount of consumed power by the electric load can be secured in the electrical storage device, during the automatic stop of the engine. [0029]; fig. 4, A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle .
Regarding claim 6:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
the energy store comprises a lithium-ion battery (the power system includes a lithium-ion battery 10 [0043]), a double-layer capacitor, a flywheel store, and/or wherein the vehicle is a micro hybrid vehicle (the examiner is taking this limitation in the alternative, however DE102015225424 as cited in the IDS teaches a super capacitor.).
Regarding claim 10:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
said performing the intensified charging increases the charge quantity of the energy store (fig. 4, SOC between T4 and T6 and between T8 and T9, also note engine on avoided at time T7; A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For this reason, at time point T8, even in a case of the stopping rate not exceeding the first threshold Th1, charging from the electric rotor 40 to the lithium-ion battery is initiated. [0097]) such that additional automatically initiated engine stops are available (examiner is interpreting this to not only show that the charge level increases (allowing for more engine stop/starts to occur since each start requires a predetermined mount of energy) but also "additional stops" by avoiding an engine start while stopped (at time T7) therefore allowing the engine to remain off.).
Regarding claim 11:
Shibata teaches all the limitations of claim 2, upon which this claim is dependent.

said performing the intensified charging increases the charge quantity of the energy store (fig. 4, SOC between T4 and T6 and between T8 and T9, also note engine on avoided at time T7; A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For this reason, at time point T8, even in a case of the stopping rate not exceeding the first threshold Th1, charging from the electric rotor 40 to the lithium-ion battery is initiated. [0097]) such that additional automatically initiated engine stops are available (examiner is interpreting this to not only show that the charge level increases (allowing for more engine stop/starts to occur since each start requires a predetermined mount of energy) but also "additional stops" by avoiding an engine start while stopped (at time T7) therefore allowing the engine to remain off.).
Regarding claim 12:
Shibata teaches all the limitations of claim 4, upon which this claim is dependent.
Shibata further teaches:
said performing the intensified charging increases the charge quantity of the energy store (fig. 4, SOC between T4 and T6 and between T8 and T9, also note engine on avoided at time T7; A condition of the automatic restart of the engine is met by the  such that additional automatically initiated engine stops are available (examiner is interpreting this to not only show that the charge level increases (allowing for more engine stop/starts to occur since each start requires a predetermined mount of energy) but also "additional stops" by avoiding an engine start while stopped (at time T7) therefore allowing the engine to remain off.).
Regarding claim 13:
Shibata teaches all the limitations of claim 7, upon which this claim is dependent.
Shibata further teaches:
said performing the intensified charging increases the charge quantity of the energy store (fig. 4, SOC between T4 and T6 and between T8 and T9, also note engine on avoided at time T7; A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the  such that additional automatically initiated engine stops are available (examiner is interpreting this to not only show that the charge level increases (allowing for more engine stop/starts to occur since each start requires a predetermined mount of energy) but also "additional stops" by avoiding an engine start while stopped (at time T7) therefore allowing the engine to remain off.).
Regarding claim 14:
Shibata teaches:
A control apparatus (A vehicle system for mounting in a vehicle which includes a control device. [abstract]), comprising at least one control unit (fig. 1, ECU 30 and control device 20), arranged in a vehicle that has an automatic stop-and-go functionality for an internal combustion engine thereof (During an automatic stop of an engine due to idling stop control, [0003]), wherein the vehicle includes an energy store with high charge absorption capability (fig. 1, the lithium-ion battery 10), wherein the control unit is configured to:
cause the performance of a normal charging of the energy store (fig. 4, broken line between T7 and T10; fig. 2, S07; If the present SOC is lower than the SOC lower limit for at least one of the batteries 10 and 41, (YES at S06), at S07 a commanded value of output voltage of the electric rotor 40 is set to a predetermined voltage value V1. [0073]) while the internal combustion engine is running between a first set of automatically initiated engine-off phases (using a broken line, changes in the SOC of the lithium-ion battery 10 is shown when the charge control is not performed based on the stopping rate of the present embodiment, and the charge control is performed based only on the SOC of the lithium-ion battery 10. [0084]; examiner is interpreting the charging to be occurring between two automated engine off phases since the engine is off from T6 to T7 and will be turned off at some later time (not shown in fig. 4));
identifying whether a current stop-and-go situation is present (In contrast, a stopping rate may be increased when there is a high possibility of vehicle congestion arising. [0106]) based on prescribed criteria during a current driving situation of the vehicle (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]);
and cause, in response to identifying the current stop-and-go situation as present (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013-0014]), the performance of an intensified charging of the energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) while the internal combustion engine is running between the second set of automatically initiated engine-off phases (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9), wherein the intensified charging is greater than the normal charging (the control of the power generator is performed to increase the charging rate of the electrical storage device at the time of the automatic restart, when the stopping rate exceeds the first threshold. That is, .
Regarding claim 15:
Shibata teaches all the limitations of claim 14, upon which this claim is dependent.
Shibata further teaches:
the control unit is further configured to detect a current state of charge of the energy store (fig. 2, step S06 and step S09 detecting and comparing SOC level).
Regarding claim 16:
Shibata teaches:
A computer program product, including a non-transitory computer readable medium having stored thereon executable program code (control schemes (programs) according to figs. 2 & 3; examiner is interpreting the ECU 30 and control device 20 to inherently comprise a computer program product that is stored on a computer readable medium as is known in the art.) that, when executed by one or more processors (fig. 1, ECU 30 and control device 20 that run the control schemes (programs) according to figs. 2 & 3) within a vehicle that has an automatic stop-and-go functionality for an internal combustion engine thereof (During an automatic stop of an engine due to idling stop control, [0003]), causes the one or more processors to: 
cause the performance of a normal charging of the energy store (fig. 4, broken line between T7 and T10; fig. 2, S07; If the present SOC is lower than the SOC lower limit for at least one of the batteries 10 and 41, (YES at S06), at S07 a commanded value of output voltage of the electric rotor 40 is set to a predetermined voltage value V1. [0073]) while the internal combustion engine is running between a first set of automatically initiated engine-off phases (using a broken line, changes in the SOC of the lithium-ion battery 10 is shown when the charge control is not performed based on the stopping rate of the present embodiment, and the charge control is performed based only on the SOC of the lithium-ion battery 10. [0084]; examiner is interpreting the charging to be occurring between two automated engine off phases since the engine is off from T6 to T7 and will be turned off at some later time (not shown in fig. 4));
identify whether a current stop-and-go situation is present (In contrast, a stopping rate may be increased when there is a high possibility of vehicle congestion arising. [0106]) based on prescribed criteria during a current driving situation of a vehicle (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]);
and cause, in response to the current stop-and-go situation being identified as present (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013-0014]), the performance of an intensified charging of an energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) while the internal combustion engine is running between the second set of automatically initiated engine-off phases, wherein the energy store has a high charge absorption capability (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9), wherein the intensified charging is greater than the normal charging (the control of the power generator is performed to increase the charging rate of the electrical storage device at the time of the automatic restart, when the stopping rate exceeds the first threshold. That is, charging relative to the electrical storage device from the power generator is initiated. For this reason, when the stopping rate is higher than the first threshold, the charging rate of the electrical storage device is increased. As a result, an amount of consumed fuel due to the electric load when the engine is stopped may be easily secured in the electrical storage device. [0016]; fig. 3, S24 (when stopping rate is above threshold increase charging voltage to V2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata (U.S. Pub. No. 2019/0301377) in view of Kinigadner (DE102015225424).
Regarding claim 3:
Shibata discloses all the limitations of claim 2, upon which this claim is dependent.
Shibata further teaches:
and/or the cumulative discharge quantity is within a range of from 1 Ah to 5 Ah (The higher the stopping rate, the longer the stopping time of the vehicle becomes relative to travelling time period of the vehicle, and there is an increased amount of the power consumption of the electric load, during stopping time period of the vehicle. [0029]; Shibata does not disclose the specific values being a range from 1 Ah to 5 Ah. It would have been obvious to one having ordinary skill in the art at the time of filing to set the threshold of power consumption of the electrical load to between 1 and 5 Ah since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)).
Shibata does not teach, however, Kinigadner teaches:
at least one of the predetermined period is between 1 minute and 8 minutes (In this exemplary embodiment, the average torque requirement is carried out via a sliding mean value formation, the torque requirements in a time window such as B1 be averaged between 10 seconds or 1 minute and as an upper limit 10 minutes. [0037]),
Shibata to include the teachings as taught by Kinigadner because taking an average value over a period of time will filter out potential erroneous or extreme results and stabilize the data to be more consistent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (US Pub No 2016/0244044) discloses increasing charging intensity to reduce the need for the engine to come on again to recharge the battery.
Hideyuki (DE10038280) discloses charging to a level where an engine idle stop is executable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665